Citation Nr: 0830854	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability with arthritis, status post bunionectomies.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Army from January 
1983 until September 1994 and from January 2004 until 
September 2005.  She also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's hypertension and bilateral feet with arthritis 
service-connection claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The service treatment records contained evidence of both 
disabilities.  The veteran complained of lower leg and foot 
pain on numerous occasions during active service.  In 1990, 
she complained of bilateral flaky skin on her feet and 
informed the treatment provider that this condition "[has] 
been around for years".  A physical examination found at 
least one plantar wart and multiple calluses.  

A November 2004 podiatry record reflected the veteran's 
complaints of bilateral foot pain and the presence of 
bilateral plantar calluses and corns.  An assessment of 
plantar kerotoma, calluses, corns and metatarsalgia were 
made.  June 2005 podiatry treatment records revealed similar 
complaints and assessments.  Orthopedic notes from June 2005 
indicated that the veteran had suffered from bilateral foot 
pain since 1997, and that her symptoms increased in severity 
after being activated.  Bilateral feet abnormalities were 
noted.  A July 2005 physical profile limited the veteran's 
physical duty due to osteoarthritis in both feet.  

The veteran reported a history of hypertension on an April 
1991 medical history form.  Beginning in at least January 
2004, the veteran received a prescription for medication 
often used to treat hypertension.  A June 2005 treatment 
record noted that her blood pressure was controlled by daily 
prescription medication.

The veteran's private medical records also reveal evidence of 
both disabilities.  In 1997, the veteran underwent a left 
foot bunionectomy and resections and arthroplasty of various 
toes.  Treatment records from 2001 through 2003 reflected a 
hypertension diagnosis and a prescription for medication to 
treat that condition.

An October 2005 VA foot examination described the veteran's 
physical condition and diagnosed bilateral bunions with a 
status post bilateral bunionectomies.  No opinion as to the 
etiology of this condition was provided.  Similarly, an 
October 2005 VA examination generally described the veteran 
as suffering from hypertension in the past, but did not offer 
an opinion as to the etiology or on-set date for this 
condition.

Hypertension may have been first diagnosed while the veteran 
was enrolled in the Army reserves, but her periods of active 
duty for training (ACDUTRA), if any, have not been verified.

The veteran has also not received VCAA notice regarding the 
evidence needed to substantiate veteran status in reference 
to her Army Reserve service.  38 U.S.C.A. § 5003 (West 2002)

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran a VCAA 
letter that advises her of the evidence 
needed to substantiate entitlement to 
service connection and veteran status on 
the basis of Army Reserves service-i.e. 
that a disease or injury was incurred in 
or aggravated by a period of active duty 
for training or that an injury was 
incurred in or aggravated by a period of 
inactive duty training.

2.  The AOJ should attempt to verify all 
periods of the veteran's service on active 
duty for training from September 1994 to 
January 2004.  The record shows she was 
serving in the 460th Replacement Company.

3.  The veteran should be afforded 
appropriate VA examinations to obtain 
opinions as to whether her hypertension 
and foot disabilities had their onset 
during active duty or active duty for 
training.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hypertension or foot condition, 
as appropriate, began during active duty 
(January 1983 until September 1994, 
January 2004 until September 2005, or any 
periods of active duty for training 
certified by the service department) or 
was present within one year of separation 
from active service.  If present within 
one year of service, the examiner should 
describe the manifestations of the 
hypertension or any arthritis of the feet.

The examiner is advised that the veteran 
is competent to report a history of 
symptoms and that this history must be 
considered in formulating the opinions.  
The examiner should provide a rationale 
for the opinions.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

